Citation Nr: 0926554	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  04-16 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Whether new and material evidence to reopen the Veteran's 
claim for service connection for residuals of shell fragment 
wounds to the left arm has been received.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1966 to 
May 1969.  His decorations include the Purple Heart Medal and 
the Combat Action Ribbon.  

A claim for service connection for shell fragment wounds to 
the left arm was previously denied by the RO in January 1988.  
Although notified of the denial, the Veteran did not initiate 
an appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision that, inter 
alia, denied the Veteran's petition to reopen his claims for 
service connection for residuals of shell fragment wounds to 
the left arm and to the left buttocks, and denied service 
connection for an unspecified condition claimed as due to 
Agent Orange exposure.  The Veteran filed a notice of 
disagreement (NOD) in June 2002.

In November 2003, the Veteran's wife submitted an informal 
claim for service connection for prostate cancer due to Agent 
Orange (clarifying the previously unspecified condition 
claimed as due to Agent Orange exposure), which was followed 
by the Veteran's January 2004 formal claim.

In a March 2004 rating decision, the RO reopened and granted 
service connection for residuals of shell fragment wounds to 
the left buttocks, assigning a 10 percent rating, effective 
October 21, 1987.  The full grant of the benefit sought on 
appeal as to this issue resolved the claim.  

Also in March 2004, the RO issued a statement of the case 
(SOC) on the request to reopen the claim on for residuals of 
shell fragment wounds to the left arm and for service 
connection for an unspecified condition due to Agent Orange 
exposure.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in April 2004 
as to all the matters listed in the SOC along with a request 
for a local hearing before a Decision Review Officer (DRO).

In a June 2004 rating decision, the RO granted service 
connection for residuals of radical prostatectomy due to 
adenocarcinoma of the prostate (as due to Agent Orange 
exposure), assigning a 100 percent rating from November 6, 
2003; and a 40 percent rating effective March 1, 2004.  Given 
the full grant of the benefit sought on appeal as to this 
issue, the claim for service connection involving Agent 
Orange exposure is no longer before the Board.

In April 2006, the Board remanded the claim remaining on 
appeal to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, so that the Veteran could be scheduled for a 
local hearing before a DRO.  In a May 2006 statement, the 
Veteran waived his right to a DRO hearing and requested that 
his claim be sent back to the Board.  Thereafter, the matter 
was returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  In a January 1988 rating decision, the RO denied service 
connection for shell fragment wounds to the left arm; 
although notified of the denial in a February 1988 letter, 
the Veteran did not initiate an appeal.  

3.  No new evidence associated with the claims file since the 
January 1988 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of shell fragment wounds to 
the left arm, or raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The January 1988 rating decision that denied service 
connection for shell fragment wounds to the left arm is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's January 1988 denial 
is not new and material, the criteria for reopening the claim 
for service connection for residuals of shell fragment wounds 
to the left arm are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2001 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection.  Unfortunately, relating to reopening his 
previously denied claim, the definitions of new and material 
evidence provided by that letter were incorrect.  The May 
2002 rating decision reflects the initial adjudication of the 
claim after issuance of this letter.

In a December 2003 post-rating letter, the RO informed the 
Veteran of what information and evidence must be submitted by 
the appellant and what information and evidence would be 
obtained by VA.  After issuance of this letter, and 
opportunity for the Veteran to respond, the March 2004 SOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The Board also notes that in a March 2006 post-rating letter 
the RO notified the Veteran regarding the assignment of 
disability ratings and effective dates.  However, the timing 
of this notice-after the last adjudication of the claim-is 
not shown to prejudice the Veteran.  Because the Board's 
decision herein denies the claim, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.  

The Board recognizes that the Veteran was not provided proper 
notice of the definitions of new and material evidence as 
they relate to his claim, or of the reason his claim was 
previously denied.  However, the claims file reflects that 
the Veteran and his representative had actual knowledge of 
this information.  In this regard, in correspondence received 
in June 2009, the Veteran's representative noted the 
applicable definitions of new and material evidence (and 
provided citation to the relevant regulation), as well as why 
the claim was previously denied.  Given these statements, the 
Board finds that any error in notice regarding the 
definitions of new and material evidence and the reason the 
claim was previously denied is harmless because actual 
knowledge of this information is shown.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records and the report of a January 2004 VA 
examination.  Also of record and considered in connection 
with the appeal are the various written statements provided 
by the Veteran and his representative.  The Board also finds 
that no additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

As indicated above, in January 1988 the RO denied the 
Veteran's claim for service connection for shell fragment 
wounds to the left arm.  

The evidence of record then consisted of service treatment 
records and the report of a November 1987 VA examination.  
The service treatment records did not show treatment for 
shell fragment wounds to the left arm and no residuals of 
such an injury were shown at a May 1969 separation 
examination.  At that time, examination of the upper 
extremities was reportedly normal.  The November 1987 VA 
examination report specifically stated that there was no 
detectable scar on the left upper arm.  The Veteran reported 
receiving shrapnel fragments to his left arm, but that his 
left arm did not bother him.  

The basis for the RO's January 1988 denial was that the 
evidence showed no detectable scar of the left upper arm; 
that is, there was no current disability. 

Although notified of the denial in February 1988, the Veteran 
did not initiate an appeal of the January 1988 RO decision.  
See 38 C.F.R. § 20.200 (2008).  The RO's January 1988 
decision is therefore final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
September 2001.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
January 1988 rating decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence added to the claims file since January 
1988 includes some service personnel records and the report 
of a January 2004 VA examination.  In this regard, the 
service personnel records do not show any residuals of 
shrapnel wounds to the left arm.  The January 2004 VA 
examination report reflects that examination of the left 
upper extremity revealed normal muscle and strength with no 
scarring or atrophy.  While this evidence can be considered 
"new," in that it was not before the RO in January 1988, it 
is not "material."  That is, the evidence does not show 
that the Veteran has any current residuals of shell fragment 
wounds to the left arm-the basis for the last prior final 
denial.  Thus, the new evidence does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.

The Board recognizes that the Veteran is competent to testify 
about observable symptoms or injury residuals, such as scars.  
See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 
303 (2007).  However, in this case, he has not identified any 
observable residual of shell fragment wounds to the left arm.  
Moreover, medical professionals have specifically stated that 
examination of the left upper extremity did not reveal any 
scarring and no residual disability of shell fragment wounds 
to the left arm has been noted.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
residuals of shell fragment wounds to the left arm are not 
met, and the January 1988 RO denial of this claim remains 
final.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).  As the Veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).
 

ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
residuals of shell fragment wounds to the left arm is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


